DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3, 7, 10, 13, 16, 18-19, 21, 24, and 30 are cancelled.  Claims 1-2, 4-6, 8-9, 11-12, 14-15, 17, 20, 22-23, and 25-29 are pending in the instant application.  

Priority
This application is a U.S. National Phase Application under 35 U.S.C. § 371 of International Application No. PCT/US2018/065624, filed on December 14, 2018, which claims the benefit of and priority to United States of America Application Number 62/599367, filed on December 15, 2017.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 06/11/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
Applicant’s amendment filed on 01/25/2022 is entered.   


Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-2, 4-6, 8-9, and 11-12) in the reply filed by Applicant’s representative Alyssa N. D’Antonio on 01/25/2022 is acknowledged. 

Status of the Claims
	Claims 14-15, 17, 20, 22-23, and 25-29 were withdrawn from further consideration by Applicant as being drawn to non-elected inventions in response to the restriction requirement.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,364,516 (“the `516 patent”) to Kumar et al. evidenced by US 4,843,052 (“the `052 patent”).  

Applicant’s claim 1 is drawn to a metal trap comprising pre-formed microspheres impregnated with a solution comprising an organic acid salt of a rare earth element and a salt of calcium and/or magnesium, wherein the pre-formed microspheres have a pore volume of at least about 0.10 cm3/gram.

Example 4 of the `516 patent discloses a metal trap (additive) for vanadium (V) and nickel (Ni) mixed in a cracking catalyst, and a method of preparing the additive thereof.  Specifically, the additive was prepared by thoroughly mixing 158 lbs of rare-earth oxalate/MgO Slurry with 207.1 lbs of the acid-reacted metakaolin/alumina sol binder slurry, spray dried at a temperature of 300 °F, and calcined at a material temperature of 1000 °F for 1 hour (col. 5, lns. 18-27).  The `516 patent discloses the pre-formed microspheres of the acid-reacted 3/g as determined by ASTM-4222 and 4691.   In addition, the `516 patent discloses the acid reacted metakaolin in the preparation of the metal trap (additive) is described in the `052 patent (col. 3, lns. 25-42).  The `052 patent discloses the acid reacted metakaolin has a total pore volume of about 0.15 to 0.50 cm3/g (col. 1, lns. 30-32).   Therefore, the `516 patent anticipates Applicant’s claim 1 wherein the pre-formed microspheres are the acid-reacted metakaolin/alumina sol binder having a total pore volume of about 0.15 to 0.50 cm3/g, and the organic acid salt of a rare earth element and a salt of calcium and/or magnesium is rare-earth oxalate/MgO.  
In terms of claim 2 wherein the wherein the pre-formed microspheres comprise kaolinite, montmorillonite, bentonite, attapulgite, kaolin, amorphous kaolin, metakaolin, etc., Example 4 of the `516 patent discloses the pre-formed microspheres is the acid-reacted metakaolin/alumina.
In terms of claims 4-5, see Example 2 for preparation of rare-earth oxalate used in the preparation of the rare-earth oxalate/MgO catalyst additive in Example 4, and claims 4-5 of the `516 patent.  
In terms of claim 6, the `516 patent discloses rare-earth, preferably lanthanum and neodynium, oxide and/or oxychloride dispersed in an acid reacted metakaolin matrix, see Abstract, Example 5, and claim 4.  
In terms of claim 12 wherein the pre-formed microspheres have a particle size of from about 40-150 microns, claim 7 of the `516 patent teaches the discrete particles and catalyst have a particle size of 10 to 150 microns.
Therefore, the `516 patent evidenced by the `052 patent anticipates Applicant’s claims 1-2, 4-6, and 12.  
In terms of claim 8, see Example 5 for preparation of rare-earth oxalate used in the preparation of the rare-earth oxalate/MgO catalyst additive, wherein a salt of magnesium was .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the `516 patent in view of US 3,930,987 (“the `987 patent”) to Harry Grand. 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `516 patent discloses when zeolite-containing cracking catalysts are used to process feedstocks which contain metals such as vanadium (V) and nickel (Ni), the metals are deposited on the catalyst in amounts that eventually cause loss of activity and the increased 3/g as determined by ASTM-4222 and 4691.   In addition, the `516 patent discloses the acid reacted metakaolin in the preparation of the metal trap (additive) is described in the `052 patent (col. 3, lns. 25-42).  The `052 patent discloses the acid reacted metakaolin has a total pore volume of about 0.15 to 0.50 cm3/g (col. 1, lns. 30-32). 

Claim 10 of the `987 patent discloses a composite catalyst comprising a matrix having a particulate crystalline aluminosilicate zeolite containing impregnated rare earth in an amount equivalent to about 1 to 6 percent by weight, expressed as RE2O3, said amount being over and above the rare earth level present in said composite by rare earth ion exchange alone.  In addition, the `987 patent teaches a wide variety of rare earth compounds can be employed with facility as a source of rare earth ions. Operable compounds include rare earth chlorides, bromides, iodides, carbonates, bicarbonates, sulfates, sulfides, thiocyanates, peroxysulfates, acetates, benzoates, citrates, fluorides, nitrates, formates, propionates, butyrates, valecates, lactates, malanates, oxalates, palmitates, hydroxides, tartrates, and the like (col.7, lns.47-54).

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 8 and Example 4 of the `516 patent is that the prior art does not teach the salt of calcium and/or magnesium a metal trap comprising pre-formed microspheres impregnated with a solution comprising an organic acid salt of a rare earth element and a salt of calcium.  Instead, Example 5 of the `516 patent teaches a method for preparation of rare-earth oxalate used in the preparation of the rare-earth oxalate/MgO catalyst additive, wherein a salt of magnesium was formed after the calcination treatment at 1100°F–1200°F for 1 hour. 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 8 would have been obvious over the `516 patent because the difference of magnesium and calcium is further taught and/or suggested by the same prior art and/or the `987 patent.  The `516 patent teaches preparing an aqueous slurry which contains finely divided rare-earth oxalate and acid reacted metakaolin; and optionally calcium and/or magnesium oxide (CaO and/or MgO) and a zeolite/molecular sieve component and acid aluminum sol (col. 2, lns. 48-52).  

In terms of claims 9 and 11, the `516 patent does not teach the organic acid salt is a formate, acetate, a propionate salt, or a mixture thereof.  However, the `987 patent teaches a wide variety of rare earth compounds can be employed with facility as a source of rare earth ions. Operable compounds include rare earth chlorides, bromides, iodides, carbonates, bicarbonates, sulfates, sulfides, thiocyanates, peroxysulfates, acetates, benzoates, citrates, fluorides, nitrates, formates, propionates, butyrates, valecates, lactates, malanates, oxalates, palmitates, hydroxides, tartrates, and the like (col.7, lns.47-54).  Therefore, claims 9 and 11 would have been obvious of the disclosure of the `516 patent and the `987 patent.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2, 4-6, 8-9, and 11-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-8, 11, and 13 of co-pending U.S. Patent Application No. 16/762,472 (“the `472 application”) published as US20200346189 in view of the `516 patent.

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-2, 4-6, 8-9, and 11-12 and claims 1-2, 4-5, 7-8, 11, and 13 of the `472 application are both drawn to a metal trap comprising pre-formed microspheres impregnated with an organic acid salt of a rare earth element.  Claim 7 of the `472 application further defines the organic acid salt is a formate, acetate, a propionate salt, or a mixture thereof. 
The difference between Applicant’s claims 1-2, 4-6, 8-9, and 11-12 and claims 1-2, 4-5, 7-8, 11, and 13 of the `472 application is the `472 application does not teach the metal trap comprising pre-formed microspheres impregnated further with a salt of calcium and/or magnesium, and the pre-formed microspheres have a pore volume of at least about 0.10 3/gram.
However, the difference is further taught by the `516 patent. Example 5 of the `516 patent describes preparation of rare-earth oxalate used in the preparation of the rare-earth oxalate/MgO catalyst additive, wherein a salt of magnesium was formed after the calcination treatment at 1100°F–1200°F for 1 hour.  The `516 patent teaches preparing an aqueous slurry which contains finely divided rare-earth oxalate and acid reacted metakaolin; and optionally calcium and/or magnesium oxide (CaO and/or MgO) and a zeolite/molecular sieve component and acid aluminum sol (col. 2, lns. 48-52).  The `516 patent discloses the pre-formed microspheres of the acid-reacted metakaolin/alumina sol binder slurry has a total nitrogen pore volume of about 0.15 to 0.50 cm3/g as determined by ASTM-4222 and 4691.  Therefore, claims 1-2, 4-5, 7-8, 11, and 13 of the `472 application in view of the `516 patent would have rendered Applicant’s claims 1-2, 4-6, 8-9, and 11-12 obvious.


Conclusions
Claims 1-2, 4-6, 8-9, and 11-12 are rejected.
Claims 14-15, 17, 20, 22-23, and 25-29 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731